Title: To James Madison from Rufus King, 26 March 1801
From: King, Rufus
To: Madison, James


No. 7.Dear Sir,
London March 26. 1801.
Tho’ the King has recovered, he does not yet hold a Court, nor is it understood that he attends to any but the most pressing and indispensable business. The chief of the new Ministers are in their places, and all of them will be so in the course of a few days. The Duke of Portland remains in the Home Department: Mr. Addington, the late Speaker, is at the Head of the Treasury, Lord St. Vincent of the Admiralty, Lord Hawkesbury of the Foreign Affairs, Lord Chatham of the Ordnance. Lord Hobart is secretary at War, Lord Hardwick Lord Lieutenant of Ireland and Lord Elden will be the Chancellor. With the exception of Lord st. Vincents the new Administration is taken from among the political Friends of the old one, which in retiring has pledged itself to support its Successors.
It is more than a fortnight since the Fleet under Sir Hyde Parker sailed from Yarmouth road for the Baltic for the purpose of disputing the Question of armed Neutrality. No news has been received from it since its arrival in the Cattegat. If I am not mistaken, the expectation here is, that Denmark and Prussia will be detached from the League; tho’ after what has been done it is a little difficult to conceive upon what reputable pretext these Powers can withdraw. England thinks that Denmark and Prussia will decline the issue of force, and from all I hear it is quite likely that both of them believe that England will not, as she certainly has resolved to do, carry matters to that extremity.
In the debates which have lately taken place in both Houses of Parliament, the Doctrine that free Bottoms make free Goods, became a Topic for discussion. The ministerial side of the two Houses treated the question in a high and positive tone; denying the right claimed by Neutrals in this respect, and declaring its importance to be such, that if from notions of expediency it should be given up, the chief means upon which the safety of the Nation depends, would thereby be relinquished. The opposition likewise denied the right; but argued that its importance was overrated, and that instead of forcing the Question to the decision which was now appealed to, it should have been got rid of in like manner as it was in the year 1780. In the course of this debate, which I attended in both Houses, it was broadly denied by Lord Grenville and Mr. Pitt, tho’ little pains were taken to support their opinions either by Argument or authorities 1. that free Bottoms make free Goods. 2. that Neutrals may trade with Blockaded Ports. 3. that naval Stores are innocent Merchandize. 4. that Convoys protect from Search. 5. that Neutrals may carry on during War a Trade from which they were excluded in peace. These Questions, which were treated with great positiveness on one side, were ill understood and feebly discussed on the other. I was curious to hear what could be offered to disprove the last point, the denial of which has always appeared to me to be a limitation of the Rights of Neutrals, inconsistent with the admission of the Equality and mutual independence of Nations; and I was not disappointed in finding that it has no better or other support than the mere Convenience and advantage which it is calculated to procure to the Belligerent.
From the Levant no such intelligence has been received as enables any one to do more than conjecture the result of the Expedition to dislodge the French from Egypt. Little reliance seems to be placed upon the efficacious co-operation of the Turks; and should Gantheaums Squadron have reached Egypt before the Squadron of Lord Keith, the principal part of which wintered in the Bay of Mairi on the Coast of Caramainia, the French Army will have received such Supplies of every sort, as will put them upon an Equality with the forces under General Abercrombie, and tend very much to lessen his best chance of Success, that of inducing the French Army, anxious to return to France, to Consent to a Convention for the evacuation of Egypt. This, should it happen, would remove a thorny point in the way of Peace, overtures for which are understood to have been already made by the New Ministry. The old Questions respecting the Boundaries of France, and the form and Stability of its Government will be kept entirely out of sight. The terms may be difficult to adjust; but not insurmountably so unless France should insist upon the recognition of the maritime Rules laid down in the Northern League to which England will not consent so long as her present Naval superiority shall continue.
In respect to our own affairs, I can do no more than repeat, what I am weary of having repeated to me, that the Kings illness, the change of Ministers, and the attention to more urgent and indispensable business have against the inclination of the Government hitherto prevented it from coming to a decision concerning them. I have been very lately assured that the business shall be soon taken up, and as the several points have been fully discussed, a little time only will be requisite to decide them. I have not thought it necessary to send you Copies of my Correspondence; preferring to transmit it entire, together with the result, whatever it may be, of the negotiation. It will then be seen that I have not been insensible to the disadvantages arising from this delay which, as far as prudence and decorum would permit, I have endeavoured to prevent. With perfect respect & Esteem, I have the honour to be, Dear Sir, Your obedient and faithful servt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). Marked duplicate; in a clerk’s hand, signed by King; docketed by Wagner.



   
   George III’s recurrent illnesses, which some contemporaries believed evidence of madness, appear to have been symptomatic of a genetic metabolic disorder (porphyria) that afflicted the ruling families of several European countries. In February-March 1801 the king’s condition nearly brought on a constitutional crisis (Ida Macalpine and Richard Hunter, George III and the Mad Business [New York, 1970], pp. 111–24).



   
   Members of Addington’s cabinet immediately involved in relations with the U.S. were Robert Banks Jenkinson (1770–1828), Lord Hawkesbury (after 1808 second earl of Liverpool), who served as foreign secretary until 1804, and John Jervis (1735–1823), earl of St. Vincent, admiral and hero of the 1797 British victory over the Spanish at Cape St. Vincent (Watson, Reign of George III, p. 408 and nn.).



   
   The rights of neutrals were jeopardized by the British Rule of the War of 1756. The complex situation is explained in Samuel Flagg Bemis, A Diplomatic History of the United States (New York, 1942), p. 39, and Bradford Perkins, The First Rapprochement: England and the United States, 1795–1805 (Berkeley, Calif., 1955), pp. 81, 86–89.



   
   King had been trying for many weeks to break the deadlocked negotiations over American debts and Loyalist claims.


